Citation Nr: 0403374	
Decision Date: 02/06/04    Archive Date: 02/11/04	

DOCKET NO.  01-05 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a depressive disorder with 
psychotic features, an intermittent explosive disorder, and a 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 10 percent for 
Osgood-Schlatter's disease of the right knee. 

3.  Entitlement to an evaluation in excess of 20 percent for 
Osgood-Schlatter's disease of the left knee. 

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to September 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDINGS OF FACT

1.  The veteran does not currently suffer from PTSD.

2.  An acquired psychiatric disorder, to include a depressive 
disorder with psychotic features, and an intermittent 
explosive disorder, is not shown to have been present in 
service, or for many years thereafter.

3.  The veteran's service-connected right knee disability is 
currently productive of no more than slight impairment, as 
characterized by flexion from 0 to 120 degrees, with some 
tenderness, but no gross swelling, and no evidence of 
instability.

4.  The veteran's service-connected left knee disability is 
currently productive of not more than moderate impairment, as 
characterized by a lack of 15 degrees of being able to extend 
the knee to full neutral (0 degrees), with pain and 
tenderness, but no gross swelling, and no evidence of 
instability.  

5.  The veteran's service-connected disabilities, consisting 
of Osgood-Schlatter's disease of the right and left knees, 
when taken in conjunction with his education and occupational 
experience, are insufficient to preclude his participation in 
all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Chronic PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).

2.  A chronic acquired psychiatric disorder, to include a 
depressive disorder with psychotic features, and an 
intermittent explosive disorder, was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for Osgood-Schlatter's disease of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59 and Part 4, Codes 5257, 5260, 5261 (2003).

4.  The criteria for an evaluation in excess of 20 percent 
for Osgood-Schlatter's disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59 and Part 4, Codes 5257, 5260, 5261 (2003).

5.  The veteran's service-connected disabilities do not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  3.321, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Regarding the issue of service connection for PTSD, a 
substantially complete application was received in March 
2000.  Thereafter, in a July 2000 rating decision, that issue 
was denied.  Only after that rating action was promulgated 
did the RO provide notice to the claimant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that the VA would obtain on his behalf.  That notice 
was provided in correspondence of June 2001.  Additional 
correspondence dated in September 2002 provided the veteran 
with other opportunities to submit evidence, notified him of 
what evidence the VA had secured, notified him of what 
evidence was still required, and provided notice of who was 
responsible for securing that evidence.  The veteran was 
provided with a Statement of the Case issued in August 2000, 
and a Supplemental Statement of the Case issued in March 2003 
apprising him of the VA actions in this case.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet.App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002) requires that notice to a claimant pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA) be provided 
"at the time" that, or "immediately after," the VA receives a 
complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the VA failed to demonstrate that "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant 
[see 38 U.S.C. § 7261(b)(2) (as amended by the Veteran's 
Benefits Act of 2002, Pub. L. No. 107-330, Section 401, 116 
Stat. 2820, 2832) (providing that '[i]n making the 
determinations under [Section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error']."  
Id. at 13.  

Satisfying the strict holding in Pelegrini would require the 
Board to dismiss this case.  Such an action would render any 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, a strict following of Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new Statement of the Case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  

The Board does not believe that voiding the July 2000 rating 
decision is in this veteran's best interest.  Simply put, in 
this case, the claimant has been provided every opportunity 
to submit evidence, including at a hearing before the 
undersigned member of the Board in April 2003.  He has been 
provided with notice of the appropriate law and regulations, 
and of what evidence he needed to submit, as well as what 
evidence the VA would secure on his behalf.  He has been 
given ample time to respond.  Hence, notwithstanding the 
holding in Pelegrini, to allow the appeal to continue would 
not be prejudicial error to the claimant.  Under the facts of 
this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided and no additional pertinent 
evidence appears forthcoming.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As to all of the issues currently 
on appeal, including that encompassing service connection for 
PTSD, the claimant has been provided sufficient notice of the 
type of information needed to support said claims, and the 
evidence necessary to complete the application.  Accordingly, 
the duty to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to all issues on 
appeal.  Under the circumstances, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

Information currently on file is to the effect that, while in 
service, the veteran's military occupational specialty was as 
a wireman.  While a Vietnam-Era veteran, the veteran did not 
actually serve in the Republic of Vietnam; in fact, he never 
left the continental United States.  Awards and commendations 
given the veteran include the National Defense Service Medal, 
and the Rifle Marksman Badge.

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of an 
acquired psychiatric disorder, including PTSD.  At the time 
of the veteran's service separation examination in June 1973, 
a psychiatric evaluation was within normal limits, and no 
pertinent diagnosis was noted.  Medical Board Proceedings in 
August 1973 were similarly negative for any evidence of a 
psychiatric disorder, including PTSD.  

In correspondence from the manager of customer services with 
the United States Postal Service dated in March 2000, it was 
noted that, for the past several years, there had been a 
deterioration in the veteran's personal and work habits.  
More specifically, the veteran had had numerous 
confrontations with his supervisors and his co-workers, 
during which he often became violent.  

VA outpatient treatment records dated in February and March 
2000 show treatment during that time for various psychiatric 
problems.  During outpatient treatment in early February 
2000, it was noted that this was the veteran's first time in 
the VA system.  Additionally noted was a history of 
depression.  Following mental status examination, the 
pertinent diagnosis was depression with psychotic features.  

A VA record of hospitalization dated in March 2000 is 
significant for diagnoses of depression with possible 
homicidal ideation; and impulse/anger control disorder.  

VA outpatient treatment records dated in April 2000 show 
continued treatment for the veteran's various psychiatric 
problems.  

In correspondence from the Social Security Administration 
dated in June 2000, it was noted that the veteran had become 
disabled pursuant to Social Security Administration rules in 
April of 2000.

VA outpatient treatment records covering the period from June 
to August 2000 show treatment during that time for the 
veteran's psychiatric problems.

In correspondence of August 2000, a VA Registered Nurse wrote 
that the veteran had a lifelong history of family 
dysfunction.  Reportedly, at one point in the veteran's life, 
his family lost their home and all its furnishings, and 
became homeless.  According to the veteran, his entire family 
stayed with his sisters and their families at intervals, with 
the result that, at one point, the veteran was sexually 
assaulted by one of his brothers-in-law.  Reportedly, these 
assaults took place between the ages of 9 and 12.  In a 
November 2000 statement, the same VA Registered Nurse wrote 
that the veteran had initiated mental health treatment in 
March of 2000, at which time he sought admission to an acute 
psychiatric unit.  The diagnosis at that time was recurrent 
depression disorder with psychotic features; and intermittent 
explosive disorder.  

On VA orthopedic examination in March 2001, it was noted that 
the veteran's medical records were available, and had been 
reviewed.  According to the veteran, he had received a 
medical discharge from service due to Osgood-Schlatter's 
disease.  Currently, he experienced difficulty with 
ambulation due to severe pain in his left knee, more so than 
the right knee.  He was reportedly unable to bend, jump, or 
do any kind of running.  His pain and discomfort were 
increased by such activities.  He had some problems with 
prolonged standing.  He suffered from almost daily swelling 
of both knees, though the left was somewhat worse than the 
right.  He did not use crutches, a cane, braces, corrective 
shoes, or any other orthotic or prosthetic device.  Nor had 
he had any surgical intervention for his knee problems.  He 
did not experience episodes of dislocation or recurrent 
subluxation, nor did he have any constitutional symptoms 
compatible with inflammatory arthritis.  In fact, the veteran 
experienced no other joint complaints.  

On physical examination, both knees displayed very large 
tibial tubercles, absolutely typical of Osgood-Schlatter's 
disease.  The left knee was markedly enlarged when compared 
to the right.  On the left side, there was exquisite pain and 
tenderness over the insertion point of the patellar tendon, 
as well as some evidence of subpatellar bursitis.  The 
posterior aspect of the knee was nontender, and there was no 
evidence of patellofemoral syndrome.  Milder pain was present 
on the medial aspect of the left knee over the articular 
surfaces.  At the time of examination, no crepitus was 
present.  The left knee lacked 15 degrees of being able to 
extend to full neutral position.  This was due to pain and 
discomfort caused on range of motion, primarily centered over 
the patellar area and the patellar tendon.  Flexion of the 
left knee was limited to 120 degrees, with 140 degrees being 
normal.  Range of motion measurements resulted in some pain 
and increased strain in the patellar area, as well as 
discomfort over the area of the patellar bursa.  The 
veteran's right knee showed no evidence of bursitis.  Nor was 
there any evidence of edema, erythema, or effusion.  At the 
time of examination, there was no evidence of any pain, 
tenderness, or swelling of the posterior popliteal fossa.  
The ligamentous and muscular structures were intact, and the 
veteran was able to fully extend the right knee to 0 degrees, 
and fully flex it to 140 degrees.  Distally, there was no 
evidence of muscular wasting or atrophy.  Radiographic 
studies of both knees revealed evidence of Osgood-Schlatter's 
disease, with gross cortical thickening and a bone fragment 
in the region of the anterior tibial tubercle of the left 
knee.  Changes in the right knee were consistent with Osgood-
Schlatter's disease, which was described as "old."  The 
pertinent diagnosis was bilateral Osgood-Schlatter's disease, 
left greater than right, with subpatellar bursitis on the 
left, and a physical examination compatible with active 
disease on the left, and old disease on the right.  

VA outpatient treatment records covering the period from 
August 2000 to May 2001 show treatment during that time for 
various psychiatric problems.  

Received in May 2001, were various records in the possession 
of the Social Security Administration.  Among those records 
was a May 2000 Disability Determination reflecting a primary 
diagnosis of affective/mood disorder, and a secondary 
diagnosis of personality/conduct disorders.

In a rating decision of July 2001, the veteran's previous 0 
percent evaluation for Osgood-Schlatter's disease of the left 
knee was increased to 20 percent, effective November 16, 
2000, the date of receipt of his claim for increase.

VA outpatient treatment records covering the period from June 
to October 2001 show treatment during that time for various 
psychiatric difficulties.

On VA orthopedic examination in October 2002, it was noted 
that the claims folder was available, and had been reviewed.  
The veteran complained of bilateral knee pain, somewhat worse 
on the left than the right.  The knee pain was dull and 
aching.  Also noted were problems with weakness in both 
knees.  He complained of problems with intermittent swelling, 
which seemed to be precipitated by strenuous or prolonged 
activity.  While he had noticed some heat and swelling in his 
left knee, he had experienced no such problems with his right 
knee.  The veteran denied any instability or locking of his 
right knee, though he reportedly experienced both of those 
problems on the left.  On those occasions when he did 
experience a flareup in his knees, he would typically slow 
his pace.  While he did not utilize a crutch, cane, or 
corrective shoes, he had apparently been provided with hinged 
knee braces.  

On physical examination, there were noted very prominent 
tibial tubercles bilaterally which were somewhat inflamed.  
Also noted were healing ulcerations on both tubercles.  At 
the time of examination, there was no gross swelling of 
either knee.  On the right knee, the veteran complained of 
tenderness to palpation on the inferior aspect of the medial 
knee, and on the inferior and medial aspects of the lateral 
knee.  There was marked tenderness over the tibial tubercle, 
and immediately distal to that area.  On the left, he 
complained of tenderness to palpation on the inferior aspect 
of the lateral knee, along with the same tenderness on 
palpation of the left tibial tubercle.  Also noted was some 
tenderness to palpation along the left lateral quadriceps, 
which was not present on the right.  Quadriceps strength was 
5/5 bilaterally.  Range of motion of the right knee was 
120 degrees' flexion, while flexion on the left knee was to 
130 degrees.  At the time of examination, there was no 
evidence of any instability of the knee joints.  He was able 
to squat, though he had to push up with his arms in order to 
achieve a standing position.  At the time of examination, no 
crepitus was palpated.  Radiographic studies of both knees 
revealed evidence of a very mild pretibial soft tissue 
swelling in the region of the anterior tibial tubercle of the 
right knee, which was felt to be secondary to old 
Osgood-Schlatter's disease.  There was gross bone 
fragmentation in the region of the anterior tubercle of the 
left knee, with mild pretibial soft tissue swelling 
consistent with Osgood-Schlatter's disease.  The pertinent 
diagnosis was Osgood-Schlatter's disease of both knees.

On VA psychiatric examination in October 2002, the veteran's 
claims folder and medical records were available, and were 
reviewed.  Noted at the time was that the veteran's 
documented psychiatric history went back only to the year 
2000, at which time he was hospitalized for a total of four 
days on the inpatient psychiatric unit of the local VA 
medical center.  There he received a diagnosis of depression 
and impulse control disorder, reportedly as a result of 
conflicts at work.  Significantly, the veteran did not 
receive a diagnosis of PTSD at that time.  The most recent 
psychiatric documentation consisted of a medication check 
dated in August 2002, at which time there occurred the first 
formal mention of PTSD.  This came about as a result of the 
veteran requesting documentation of PTSD from a psychiatrist 
in preparation for the filing of a claim for service 
connection.  The veteran opined that his experiences in the 
military were "potentially traumatic" for PTSD purposes.  

When questioned regarding his early life, the veteran stated 
that he grew up in a disintegrating family, having been born 
late in his parents' marriage, at which time his father was 
in the throws of terminal alcoholism.  On some occasions, 
when the veteran's father was away from home for an extended 
period of time, he and the rest of his family would stay with 
relatives.  Reportedly, during one of these stays at his 
sister's house, the veteran was repeatedly raped by his 
sister's husband.  However, there was no contemporary 
documentation or other corroborating evidence for any of 
these events.

When questioned regarding his work history, the veteran 
stated that, for the first 14 years following his discharge 
from service, he had held "maybe 100 jobs."  However, he was 
eventually able to get work as a letter carrier with the U.S. 
Postal Service.  He began to experience problems on that job, 
such that his anger grew to the point where he wanted to kill 
a number of his fellow workers.  Reportedly, he was 
repeatedly "written up" for temper tantrums.  It was at that 
time, in the year 2000, that he was admitted to the inpatient 
psychiatric service at the local VA medical center, where he 
received diagnoses of depression and impulse control 
disorder.  Also noted was that the veteran appeared to be 
experiencing acute paranoid ideation.  He was not, however, 
diagnosed with PTSD.

Following the psychiatric examination, it was noted that the 
veteran had not been formally diagnosed or specifically 
treated for PTSD.  There was virtually no evidence in the 
medical record which consistently pointed to the existence of 
PTSD.  The recent statement by the veteran's psychiatrist to 
the effect that he suffered from PTSD had apparently been 
made without any reference to supporting evidence.  That 
observation was lent more credence by the failure of the 
present examination to find substantial positive signs or 
symptoms of PTSD.  In the opinion of the examiner, the 
veteran did not meet the clinical diagnostic standard for 
PTSD in terms of either a valid stressor, or current 
symptomatology.  While the veteran apparently did not like 
the Marine Corps, and eventually received an early discharge, 
in the opinion of the examiner, this did not constitute 
sufficient grounds to define an acceptable traumatic 
circumstance for diagnostic purposes.  Based on the record, 
it was evident that the veteran was never confronted with an 
event or events which involved actual or threatened death or 
serious injury, or any threat to the physical integrity of 
himself or others.  By all accounts, he was involved in an 
essentially routine Marine Corps experience with the normal 
stresses and strains found in such a situation.  While the 
fact that the veteran did not respond well to his Marine 
Corps experience might be suggestive of an underlying 
characterological problem, it was not evidence for a 
diagnostically valid PTSD-inducing stressor.  In terms of 
symptomatology, the veteran reported only vaguely described 
nightmares as indicative of PTSD.  The fact that he had 
experienced serious problems controlling his temper, a 
condition which had apparently rendered him unemployable, was 
not in and of itself evidence of PTSD.  In short, the results 
of the psychiatric examination were negative regarding the 
existence of PTSD in connection with the veteran's period of 
active service in the Marine Corps.  The pertinent diagnoses 
noted were PTSD not found; severe chronic intermittent 
explosive disorder; polysubstance dependence by history, in 
remission; and personality disorder, not otherwise specified 
(provisional).

VA outpatient treatment records covering the period from 
October to December 2002 show treatment during that time for, 
among other things, various psychiatric difficulties.  In an 
entry of early November 2002, it was noted that the veteran 
was being seen in an individual setting for intervention at 
his request following the reading of the results of his 
compensation and pension examination for PTSD.  According to 
the veteran, while he felt some rage, he was primarily 
focused on the feelings of shame and hurt resulting from his 
repeated instances of rape as a youth which, he felt, were 
discounted at the time of the examination.  The veteran 
stated that, in his opinion, his self-reporting of the rapes 
at the hands of his brother-in-law during the period from his 
8th to his 12th year was "proof enough."  

VA outpatient treatment records covering the period from 
January to March 2003 show treatment during that time for 
psychiatric problems.  At the time of outpatient treatment in 
early February 2003, it was noted that the veteran was being 
seen for a medication check and supportive therapy centering 
on his resentment at his previous compensation and pension 
examination.  Reportedly, he had been informed prior to his 
request for service connection for PTSD that he was going to 
find the procedure "difficult."  During the course of 
treatment, he was again informed that he was going to find 
the process of seeking service connection for "noncombat" 
PTSD very trying.  Apparently, the trauma in question had 
previously been documented as the result of sexual 
victimization as a child.  According to the veteran, the 
"retraumatization" involved in boot camp was what made him 
more likely to erupt in rageful feelings.  

In a rating decision of March 2003, the previous 
noncompensable evaluation for Osgood-Schlatter's disease of 
the right knee was increased to 10 percent, effective 
November 16, 2000, the date of receipt of the veteran's claim 
for increase.

In April 2003, the veteran offered testimony before the 
undersigned member of the Board regarding the nature and 
etiology of his claimed PTSD.  

Pertinent evidence of record is to the effect that the 
veteran has occupational experience as a wireman and letter 
carrier, and last worked in April 2000.  Apparently, he has 
completed high school.  Currently, the veteran's service-
connected disabilities consist of Osgood-Schlatter's disease 
of the left knee, evaluated as 20 percent disabling, and 
Osgood-Schlatter's disease of the right knee, evaluated as 10 
percent disabling.  The combined evaluation in effect for the 
veteran's service-connected disabilities is 30 percent.  

Analysis

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, to include a depressive 
disorder with psychotic features, an intermittent explosive 
disorder, and PTSD.  In that regard, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Moreover, where a 
veteran served ninety (90) days or more during a period of 
war, and a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Effective March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  However, if the 
claimed stressor is not combat-related, the veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of an acquired psychiatric disorder, including a 
PTSD.  In point of fact, the earliest clinical indication of 
the presence of a psychiatric disorder of any kind is 
revealed by VA records dated in February 2000, almost 
30 years following his discharge, at which time he received a 
diagnosis of depression with psychotic features.  While on 
various occasions, he has received diagnoses of depression 
with homicidal ideation, an impulse/anger disorder, and an 
affective/mood disorder, at no time has the psychiatric 
symptomatology been linked to an incident or incidents of 
active service.  

The veteran argues that, while his PTSD may have preexisted 
his entry upon active service, it was, in fact, "aggravated" 
during that period of service.  In that regard, the sole 
evidence of record documenting the existence of preservice 
PTSD consists of the veteran's own statements.  As of the 
time of the VA psychiatric examination in October 2002, it 
was specifically noted that there existed "no contemporary 
documentation or other corroborating evidence" for the 
preservice sexual assaults.  Nor is there any evidence that, 
during the veteran's period of active service, he experienced 
any "aggravation" of a preexisting PTSD.  Rather, based on 
the entire evidence of record, it is clear that the veteran 
does not, in fact, currently suffer from a PTSD.  Based on 
such findings, the Board is unable to reasonably associate 
the current psychiatric disability(s) with any incident or 
incidents of his period of active military service.  
Moreover, in the absence of a confirmed diagnosis of PTSD, 
the claim for service connection for that disorder must be 
denied.

Turning to the issue of increased evaluations for the 
veteran's service-connected Osgood-Schlatter's disease of the 
right and left knees, the Board notes that disability 
evaluations are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In the present case, on VA orthopedic examination in March 
2001, there was noted the presence of some pain and 
tenderness over the insertion point of the patellar tendon, 
as well as subpatellar bursitis in the left knee.  However, 
the posterior aspect of the left knee was nontender, and 
there was no evidence of patellofemoral syndrome.  No 
crepitus was in evidence, though the left knee lacked 
15 degrees of being able to extend to a full neutral 
position.  Flexion of the left knee was limited to 
120 degrees, with 140 degrees being normal.  The right knee 
showed no evidence of bursitis.  Nor was there any evidence 
of edema, erythema, or effusion.  At the time of examination, 
there was no pain, tenderness, or swelling of the posterior 
popliteal fossa, and both the ligamentous and muscular 
structures were intact.  Significantly, the right knee fully 
extended to 0 degrees, and fully flexed it to 140 degrees.  

On more recent VA orthopedic examination in October 2002, it 
was noted that the tibial tubercles were inflamed.  However, 
there was no evidence of any gross swelling of either knee.  
While there was some evidence of tenderness to palpation, the 
right knee showed flexion to 120 degrees.  At the time of 
examination, there was no evidence of instability of either 
knee joint.  Moreover, the veteran was able to perform a 
squat.  

The 10 percent evaluation currently in effect for the right 
knee disability contemplates a slight impairment of the knee, 
with recurrent subluxation or lateral instability.  A 
10 percent evaluation is similarly warranted where flexion is 
limited to 45 degrees, and extension to 10 degrees.  A 
20 percent evaluation is in order where there is evidence of 
moderate knee impairment, and/or a limitation of flexion to 
30 degrees, or extension to 15 degrees.  38 C.F.R. Part 4, 
Codes 5257, 5260, 5261 (2003).  

The Board concedes that, where there is functional disability 
due to pain, supported by adequate pathology, compensation 
may be warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  
However, in the case at hand, any functional disability 
attributable to the right knee would appear to be adequately 
compensated by the 10 percent evaluation currently in effect.  
This is particularly the case given a range of motion from 0 
to 120 degrees, with no instability, and no gross swelling.  

Turning to the issue of an increased evaluation for 
Osgood-Schlatter's disease of the left knee, the Board notes 
that, as stated above, a 20 percent evaluation is warranted 
where there is evidence of moderate knee impairment, and/or a 
limitation of flexion to 30 degrees, or of extension to 
15 degrees.  A 30 percent evaluation would be indicated where 
there is evidence of severe knee impairment, including 
recurrent subluxation or lateral instability, and/or a 
limitation of flexion to 15 degrees, or extension to 
20 degrees.  38 C.F.R. Part 4, Codes 5257, 5260, 5261 (2003).  

As is clear from the above, the impairment attributable to 
the left knee disability is clearly greater than that on the 
right.  Nonetheless, the Board is of the opinion that the 
20 percent evaluation currently in effect is appropriate.  
This is most apparent given that, as of the time of the most 
recent examination, the left knee lacked only 15 degrees of 
being able to extend to full neutral.  Moreover, there was no 
evidence of any instability, or of gross swelling.  While it 
is true that, on examination, there was evidence of pain and 
tenderness in the left knee, such findings are adequately 
compensated by the 20 percent evaluation now in effect.  
Under such circumstances, an increased rating is not 
warranted.

Finally, as regards the issue of a total disability rating 
based on individual unemployability, the Board notes that 
such a rating may be assigned where the schedular rating for 
the service-connected disability or disabilities is less than 
100 percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2003).  

In the present case, a review of the record discloses that 
the veteran has completed high school.  He has had 
occupational experience as a wireman and letter carrier, and 
last worked in April 2000.  His only service-connected 
disabilities consist of Osgood-Schlatter's disease of the 
right knee, evaluated as 10 percent disabling; and 
Osgood-Schlatter's disease of the left knee, evaluated as 
20 percent disabling.  

The veteran argues that, as a result of his service-connected 
disabilities, and, in particular, his arguably service-
connected psychiatric disability(s), he is precluded from all 
forms of substantially gainful employment.  However, as per 
the aforementioned discussion, service connection is not 
currently in effect for the veteran's psychiatric 
disability(s), the predominant reason for his current 
unemployability.  While it is true that, as of April 2000, 
the veteran was "disabled" for Social Security purposes, that 
"disability" was clearly attributable to a psychiatric 
disorder, and not the veteran's service-connected knee 
disabilities.  Under such circumstances, the Board is 
compelled to conclude that the Osgood-Schlatter's disease of 
both knees, when taken in conjunction with his education and 
occupational experience, is insufficient to preclude his 
participation in substantially gainful employment.  
Accordingly, the claim for a total disability rating based on 
individual unemployability must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include a depressive disorder with psychotic features, an 
intermittent explosive disorder, and a PTSD, is denied.

An evaluation of in excess10 percent for Osgood-Schlatter's 
disease of the right knee is denied.

An evaluation in excess of 20 percent for Osgood-Schlatter's 
disease of the left knee is denied.  

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied. 



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



